Citation Nr: 1819908	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating in excess of 30 percent disabling for an acquired psychiatric disorder, including anxiety disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs (FDVA)


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was scheduled to appear for a travel Board hearing before a Veterans Law Judge in mid-March 2018.  One week prior to the scheduled hearing, the Veteran, through his representative, notified the Board that he wished to withdraw his hearing request.  (Parenthetically, the Board notes that the statement indicated the representative was American Legion; however, the most recent VA Form 21-22 indicated the authorized representative in this case is FDVA.  To that extent, the Board notes that Ms. Darlene Scully (the representative who signed the hearing withdrawal request) is an accredited representative of both American Legion and FDVA.  As such, the Board finds the reference to American Legion is a typographical error, and the withdrawal of hearing request is appropriate).  Accordingly, the hearing request is deemed withdrawn.  

In July 2014, the representative, having notice of the record on appeal, submitted written arguments with respect to the issue on appeal.  The Board recognizes the Veteran requested-in the event the Veteran is unable to attend the hearing-that he be given an opportunity to provide more comprehensive argument.  In addition to withdrawing his hearing request in the March 2018 statement, the Veteran also expressly indicated that he wished the Board to proceed with adjudication.  To that extent, the Board finds the Veteran had an opportunity to submit argument with respect to the issue on appeal, and all due process requirements were satisfied.  See 38 C.F.R. § 20.904(a)(1). 

Lastly, the Board acknowledges that the Veteran has been unemployed since on or about July 2010.  At no point has the Veteran contended (nor does the record reflect) that he is unemployable due to his service-connected anxiety disorder.  The Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009), but finds it is not for application in this case.


FINDING OF FACT

For the entirety of the appeal, the Veteran's psychiatric disability manifested by symptoms such as depression, anxiety, sleep disturbance related to nightmares, irritability, and difficulty in establishing and maintaining effective relationships, resulting in occupational and social impairment with reduced reliability and productivity, based on symptoms akin to the level of severity being shown.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no higher, for the Veteran's service-connected acquired psychiatric disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in August 2006 and July 2007.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  


II. Increased Rating

      Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

As indicated, the Veteran's acquired psychiatric disorder is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413.  Under the General Rating Formula for Mental Disorders, to include PTSD, a 30 percent rating is warranted where a mental disability results in:

[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A next-higher 50 percent rating is warranted where a mental disability results in:

[o]ccupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where a mental disability results in:

[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where a mental disability results in:  

[t]otal occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).

The symptoms listed in the rating formula are examples, not an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  "The regulation's plain language highlights its symptom-driven nature" and "symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).  

In evaluating psychiatric disorders, VA also considers a veteran's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score, although not dispositive, may thus demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

	Discussion

As a preliminary matter, the Board notes that the February 2014 VA examiner noted diagnoses for unspecified anxiety disorder and alcohol, cannabis, and opioid use disorder.  The examiner indicated that it is not possible to differentiate what symptoms are attributable to each diagnosis because substance abuse can cause and/or contribute to psychiatric symptoms such as anxiety, anger, and irritability.  Where, as here, it is not possible to separate the effects of the service-connected disability from the non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, such symptoms are incorporated into the Veteran's disability rating for service-connected acquired psychiatric disorder.

Based on a review of the evidence, the Board finds that an increased initial rating of 50 percent, but no higher, for the Veteran's acquired psychiatric disorder is warranted for the entire period on appeal because the records persuasively reflect that his mental disability more nearly approximates a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to symptoms such as, disturbances of motivation and mood, nightmares, anger and/or irritability, and difficulty in establishing and maintaining effective relationships.  See Mauerhan, 16 Vet. App. at 442.  

In making this finding, the Board finds particularly persuasive the records of the Veteran's VA psychiatric treatment, which reflect that the Veteran experienced symptoms of sleep disturbance, avoidance and/or isolation, intrusive thoughts regarding military trauma, suspiciousness, irritability, anxiety, depressed and/or erratic mood, difficulty concentrating, and diminished interest.  The record reflects a history of prescribed medication for management of the Veteran's psychiatric symptoms; however, despite being compliant with treatment recommendations, the Veteran has persistently remained symptomatic.  The Board also finds the Veteran's various statements regarding difficulty maintaining effective social relationships to be persuasive.  For instance, at his February 2014 VA examination, the Veteran indicated that he and his wife have a "rocky" relationship, and that it is difficult to cohabitate for extended periods due to his anger and irritability.  This is echoed by the July 2010 VA examination report, which reflects, in pertinent part, that the Veteran experiences mild social detachment.  Moreover, the record reflects the Veteran has few friends.

For the foregoing reasons, the Board finds that a 50 percent disability rating for the Veteran's service-connected acquired psychiatric disorder for the entire period on appeal is warranted.

The Board acknowledges that the Veteran vaguely indicated "some suicidal ideations" at his February 2014 VA examination (a symptom contemplated by a 70 percent disability rating).  However, aside from this singular notation, he has consistently denied suicidal ideation(s), intent, or plan.  The facts of this case appear to be distinguishable from Bankhead v. Shulkin, 29 Vet. App. 10 (2017) in which the United States Court of Appeals for Veterans Claims (Court) held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130).  Under the unique facts of Bankhead, the claimant was noted to have had recurrent suicidal thoughts and behaviors of varying severity, frequency, and duration throughout the relevant appeal period.  Bankhead, 29 Vet. App. at 19-23. 

Initially, the Board notes that VA treatment records overwhelmingly reflect that the Veteran has denied suicidal ideations.  Moreover, treatment records reflect that the Veteran identified his religious beliefs as a strong deterrent for suicide.  

This case is distinguishable from Bankhead because, unlike in Bankhead, the singular notation of suicidal ideation (passive or otherwise) during the appeal by itself or when considered with other symptoms, did not cause the level of occupational and social impairment associated with a 70 percent disability rating.  In particular, the record does not reflect symptomatology of deficiencies in most areas, particularly, work, judgment, thinking or mood such that his symptoms equate to the severity, frequency and duration of near continuous panic or depression, impaired impulse control, obsessional rituals or spatial disorientation.  Based on the facts of this case, the sporadic instance of reported suicidal ideation do not more nearly approximate occupational and social impairment with deficiencies in most areas, but rather reflect a lesser degree of impairment that is contemplated by the 50 percent rating assigned herein.

There is also no evidence that the Veteran experiences obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating.  

Recognition is paid to the fact that the presence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other such symptoms of similar severity, frequency, and duration.  Therefore, the evidence of record simply does not support symptoms of such frequency, severity or duration to warrant a 70 percent or 100 percent disability rating for PTSD at any point during the relevant appeal periods.  38 C.F.R. 4.130, Diagnostic Code 9413.

The Board also notes that the GAF scores of record overwhelmingly ranged from 45 to 60.  Although not dispositive of the evaluation issue, considered in light of the actual symptoms of the Veteran's disability, the GAF scores support a finding that the Veteran's psychiatric disorder is moderately disabling.  This finding is also consistent with a 50 percent disability rating.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for increased rating in excess of 50 percent at any point during the appeal period.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 50 percent, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, an increased disability evaluation in excess of 50 percent disabling is denied.


ORDER

Entitlement to an initial increased 50 percent rating, but no higher, for an acquired psychiatric disorder for the entire period prior on appeal is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


